Citation Nr: 1419263	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-42 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hip disability, claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for bilateral hip disability.

3. Entitlement to a rating in excess of 20 percent for left knee patella dislocation.

4.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

5.  Entitlement to a rating in excess of 10 percent for a right knee arthritis.

6.  Entitlement to a rating in excess of 20 percent for a low back strain with degenerative disc disease..  

7.  Entitlement to service connection for thoracic spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

An August 2009 rating decision denied service connection for a thoracic spine disability.  In August 2009 the Veteran submitted a VA form 9, which is used to appeal decisions to the Board, expressing disagreement with the decision not to grant service connection for a thoracic spine disability and a desire for appellate review.  38 C.F.R. § 20.201.  The Board finds the statement is, in effect, a notice of disagreement, and a statement of the case does not appear in the record.  Therefore, the Board must remand that matter pending the issuance of a statement of the case to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The issues of service connection for a bilateral hip disability (under a merits analysis) and for thoracic spine disability, and  the issues of increased ratings for bilateral knee disabilities and low back disability, are addressed in the REMAND 

portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2002 decision, the Board denied the claim of entitlement to service connection for a bilateral hip disability.  The Veteran did not file a motion for reconsideration or appeal the denial to the United States Court of Appeals for Veterans Claims (Court).

2.  Since the November 2002 Board decision, evidence that is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim has been received.


CONCLUSIONS OF LAW

1.  The November 2002 Board decision denying service connection for a bilateral hip disability is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  The criteria to reopen the claim for service connection for a bilateral hip disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied the Veteran's claim of entitlement to service connection for bilateral hip disability as secondary to his service-connected bilateral knee disabilities in November 2002. The Veteran did not appeal the decision to the Court or file a motion for reconsideration, and the Board's decision became final.  

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran has now offered statements to the effect that his gait has been altered due to his service-connected low back disability and this has had an impact on his hips.  The Board notes here that subsequent to the November 2002 Board denial, service connection was established for low back disability.  The Veteran's statements (presumed to be credible) therefore must be considered new and material evidence as they go to a matter which was not considered by the Board in 2002.  Accordingly, the claim has been reopened.  

In light of the claim being reopened, there is no need to review compliance with the Veterans Claims Assistance Act of 2000 (VCAA) at this time.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed on remand.


ORDER

The claim of service connection for bilateral hip disability has been reopened.  The appeal is granted to this extent, subject to the following remand.


REMAND

The Veteran is service connected for bilateral knee disabilities and a lumbar spine disability.  A treating physician diagnosed the Veteran with bilateral hip osteoarthritis in October 1997.  He was diagnosed with degenerative joint disease of both hips after a January 1997 VA joints examination.  As noted, in his September 2007 claim, the Veteran alleged an altered gait caused by his service-connected disabilities caused his diagnosed bilateral hip osteoarthritis.  Remand for an appropriate VA examination is necessary.  

The Veteran underwent a knee and back examination in March 2008.  Since then, the Veteran has submitted statements asserting that this bilateral knee disabilities and low back disability have become more severe since the examination.  Specifically, the Veteran reported that a treating specialist, Dr. Koco Eaton, issued him braces for moderate to severe bilateral patellar instability in his September 2008 notice of disagreement.  He said he would undergo surgery of his right knee in January 2009.  In a November 2008 statement, he alleged his bilateral knee and low back disabilities continued to increase in severity, causing him to be prescribed pain medication for daily use by Dr. Charles Finn.  As such, a new VA examination is also needed to determine the current severity the Veteran's service-connected bilateral knee and low back disabilities.  

The complete records of such treatments described above have not been associated with the claims file and are relevant to the Veteran's claim.  

As noted earlier, the RO denied service connection for a thoracic spine disability in an August 2009 rating decision.  The Veteran filed a notice of disagreement in August 2009.  Since there has been an initial RO adjudication of the claim and a notice of disagreement as to the denial of service connection, the Veteran is entitled to a statement of the case.  The current lack of a statement of the case with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the Veteran with a statement of the case with respect to his claim for entitlement to service connection for a thoracic spine disability.  The Veteran should be informed that he must file a substantive appeal in order to perfect his appeal of this issue to the Board.  

2.  The RO should contact the Veteran and request that he complete and return the appropriate release forms so that VA can obtain any identified evidence from medical providers from whom he has sought treatment for his service-connected bilateral knee and low back disabilities and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified (specifically from Dr. Koco Eaton and Dr. Charles Finn).  The RO should attempt to obtain copies of pertinent outstanding records.  All identified private treatment records should be requested directly from the healthcare providers.  At least one follow-up request must be made if a response is not received to the initial request for records.  

3.  The Veteran should be scheduled for a VA orthopedic examination by an appropriate medical doctor to determine the nature, extent and etiology of his diagnosed bilateral hip disability and to ascertain the current nature and severity of the his service-connected bilateral knee and low back disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.  Examination results related to the knee disabilities and low back disability should be clearly reported to allow for application of pertinent VA rating criteria.  

The examiner is also requested to respond to the following regarding the Veteran's diagnosed bilateral hip disability: 

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current bilateral hip disability is proximately due to the Veteran's service-connected bilateral knee and/or low back disabilities? 

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current bilateral hip disability has been aggravated by his service-connected bilateral knee and/or low back disabilities?  Aggravation is an increase in severity beyond the natural progress of the disorder. 

Detailed reasons for all opinions should be provided.   

4.  For the purpose of avoiding further remand, the RO/AMC should review the examination reports/opinions to ensure that they are responsive to the above directives.  If not, the RO/AMC should return the reports/opinions to the examiner(s) for an addendum.

5.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issues on appeal.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


